The judgment of conviction from which this appeal is taken is reversed for the error of the trial court in refusing, at the written request of defendant, to give the general affirmative charge. On the trial of this case *Page 653 
there was no semblance of testimony tending to connect this appellant with the commission of the offense complained of. It would be unconscionable and a travesty upon justice to permit the conviction of this appellant to stand in the absence of any evidence even tending to show his guilt. Upon another trial of this case without more and better evidence the trial court should promptly discharge the accused from further custody in this proceeding.
Reversed and remanded.